Title: To Alexander Hamilton from Andrew McClary, 8 November 1799
From: McClary, Andrew
To: Hamilton, Alexander


          
            Sir,
            Bennington 8th. Novr. 1799
          
          I arrived here on the 7th Instant where I found Majr Buell to whom I reported myself & shew him my instructions
          Elijah Paine Esqr. on whom you directed me to call liveth 80 miles from this place
          I am Sir with respect your Obedt. Servant
          
            Andw. McClary Capt.
            2d. U.S. Regt. Infy.
          
          Majr Genl. Hamilton
        